DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application, Amendments, and/or Claims
	Applicant’s response of 25 April 2022 is acknowledged. Claims 1, 3, and 15-17 were amended. Claim 21 was canceled. Claims 23-45 are new. Claims 1-20 and 22-45 are pending.

Information Disclosure Statement
	The information disclosure statement filed with the response on 25 April 2022 is acknowledged and has been considered.

Withdrawn Objections and Rejections
	Applicant’s amendment to the specification has addressed the objection of previous record and the objection is withdrawn.
	Applicant’s amendment to claim 17 has addressed the objection of previous record and the objection is withdrawn.
	Claims 3 and 21 were rejected under 35 USC 112(b) for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention. Applicant’s amendment to claim 3 and the cancelation of claim 21 have overcome the rejections and the rejections are withdrawn. 
	Claim 21 was previously rejected under 35 USC 103. The cancelation of claim 21 has rendered the rejection moot and the rejection is therefore withdrawn.

Maintained Rejections
	Claims 1-20 and 22 were previously rejected under 35 U.S.C. 103. The rejections are maintained in the modified form below as necessitated by applicant amendment.
	Claims 23-45 are newly rejected as necessitated by applicant amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 12-16 remain rejected in modified form and new claims 24-29 and 33 are newly rejected under 35 U.S.C. 103 as being unpatentable over Hay, K.A. and C.J. Turtle (2017) Chimeric Antigen Receptor (CAR) T cells: Lessons Learned from Targeting of CD19 in B cell malignancies Drugs 77(3) 237-245 (herein Hay) in view of Pagel, J.M., et al (2009) Allogeneic hematopoietic cell transplantation after conditioning with 131I–anti-CD45 antibody plus fludarabine and low-dose total body irradiation for elderly patients with advanced acute myeloid leukemia or high-risk myelodysplastic syndrome Blood 114(27); 5444-5453 (herein Pagel) and in further view of Matthews, D.C., Martin, P.J., et al (1999) Marrow Ablative and Immunosuppressive Effects of 131I-Anti-CD45 Antibody in Congenic and H2-Mismatched Murine Transplant Models Blood 93(2); 737-745 (herein Martin).

Regarding claim 1, Hay teaches a method of treating a human subject having a hematological malignancy or a solid cancer (abstract, “malignancies of B-cell origin, as well as for other hematopoietic and non-hematopoietic cancers”; “treating patients with refractory cancer, with over 100 clinical trials in various malignancies in progress”), comprising administering to the subject an effective amount of a population of cells expressing a chimeric antigen receptor (CAR) that recognizes an antigen associated with the hematological malignancy or the solid cancer (abstract, “adoptive immunotherapy with chimeric antigen receptor-modified T (CAR-T) cells”; page 2, paragraph 1, “introduction of a tumor-targeting recombinant antigen receptor, such as a chimeric antigen receptor (CAR). A CAR comprises an extracellular antibody-derived single chain variable fragment (scFv) specific for a target antigen”).
Hay teaches that “after leukapheresis and while CAR-T cells are being manufactured, patients in most protocols will receive lymphodepleting chemotherapy which creates a favorable immune environment for adoptively transferred CAR-T cells, improving their in vivo expansion, subsequent persistence, and clinical activity” (page 2, paragraph 3). In the studies reviewed by Hay, lymphodepletion prior to T-cell therapy was achieved through the use of chemotherapy with cyclophosphamide (Cy) based regimens with and without fludarabine (Flu) (page 4, paragraph 2). Hay teaches that despite good in vivo CAR-T cell expansion and achievement of CR, relapses can occur after CD19 CAR T cell immunotherapy and contributes these relapses potentially to the suppressive tumor microenvironment which allows for the relapse of tumor cells that remain CD19-positive (page 6, paragraph 5). Hay states that a potential solution for this relapse is “modification of lymphodepletion regimens to suppress an anti-CAR immune response” (page 7, paragraph 1).
Hay teaches the use of lymphodepletion agents prior to the administration of CAR-T cell therapy, but fails to teach that the lymphodepletion agent is a radiolabeled anti-CD45 antibody.
Pagel studied the use of 131I-labeled anti-CD45 antibody (Ab; BC8) combined with a standard reduced-intensity conditioning regimen before allogeneic hematopoietic cell transplantation (abstract) in the treatment of patients with a hematologic malignancy (page 5444, left column, paragraph 1). In their study, Pagel utilized “an 131I-labeled anti-CD45 antibody (Ab; BC8) to deliver targeted hematopoietic irradiation to the marrow, spleen, and lymph nodes of patients in an effort to improve leukemia cell kill and to decrease the risk of relapse without excessive transplantation-related mortality” (page 5444, right column, paragraph 1). Pagel discusses the benefits of using radiolabeled anti-CD45 antibodies for lymphodepletion, particularly the targeted radiation delivered, stating that “131I-BC8 Ab can deliver between 2- and 3-fold more radiation to sites of leukemia than to the total body and that significant radiation delivered in this manner can be added to both high dose preparative regimens as well as reduced intensity approaches” (page 544, right column, paragraph 1). Pagel also teaches that most centers limit the use of high-dose regimens to patients younger than 55 years because of risks of non-relapse mortality and graft-versus-host disease (page 5444, left column, paragraph 1).
Pagel, however, teaches that the radiolabeled anti-CD45 antibody is used in combination with other treatments as a lymphodepletion agent.
Martin studied targeted hematopoietic irradiation delivery by 131I-anti-CD45 antibody with and without the addition of total body irradiation (TBI)(abstract). Martin teaches that the success of marrow transplant cellular therapy has been limited by the high relapse rates seen in patients transplanted for advanced malignancies caused by the toxicity of preparative regimens and teaches that this limitation could be addressed by the use of radiolabeled monoclonal antibodies (MoAbs) used to increase the irradiation to specific tissues while minimizing exposure of normal organs (page 737, left column, paragraph 1). Martin teaches that “in the initial clinical studies, treatment with radiolabeled antibody was combined with standard preparative regimens containing cyclophosphamide and either TIB or busulfan, because it is unknown whether the relatively low dose rate radiation delivered by the antibody has sufficient antileukemic efficacy to prevent relapse and sufficient immunosuppressive activity to prevent rejection of allogenic marrow (page 737, left column, paragraph 2). Martin performed a study to address the relative biological effects of low dose rate radiation resulting from the administration of radiolabeled antibodies by studying a 131I-labeled anti-CD45 antibody, with or without external beam TBI, as a preparative regimen in two models of murine transplantation (page 737, right column, paragraph 2). Martin’s study demonstrated that treatment with 131I-anti-CD45 antibody alone is sufficient to allow engraftment of donor cells at 131I doses that are well tolerated. Martin states that “this raises the possibility that 131I-labeled anti-CD45 antibody might provide a less toxic method for selective ablation of marrow and might enable reconstitution with autologous hematopoietic cells modified by gene therapy” (page 744, left column, paragraph 2).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have utilized a radiolabeled anti-CD45 antibody at amounts sufficient to lymphodeplete the subject as taught by Pagel as the lymphodepleting agent in the CAR T cell therapy method taught by Hay. Furthermore, it would have been obvious to a skilled artesian to have the radiolabeled anti-CD45 antibody be the only lymphodepletion agent administered to the subject as taught by Martin. One of ordinary skill in the art would have been motivated to make these substitution in order to have the benefits of lymphodepletion prior to cell therapy, such as creating a favorable immune environment, and creating subsequent persistence and clinical activity, as taught by Hay (page 2, paragraph 3) while using a targeting agent for lymphodepletion that improves cancerous cell kill and decreases the risk of relapse without excessive transplantation-related mortality, as taught by Pagel (page 5444, right column, paragraph 1). By using the anti-CD45 antibody as the only lymphodepletion agent a skilled artesian would also address limitations such as toxicity of typical preparative regimens (Martin, left column, paragraph 1).

Regarding claim 2, Hay, Pagel, and Martin teach the method of claim 1 as discussed above. 
Pagel further teaches that the radiolabeled anti-CD45 antibody is radiolabeled BC8 (abstract, “131I-labeled anti-CD45 (Ab; BC8)”).

Regarding claim 3, Hay, Pagel, and Martin teach the method of claim 1 as discussed above.
Pagel further teaches the radiolabeled anti-CD45 antibody is 131I (abstract, “131I–anti-CD45 antibody (Ab; BC8)”). Pagel also teaches studies using 213Bi, 225Ac, and 211At as potential radiolabels (page 5451, right column, paragraph 1).

Regarding claim 4, Hay, Pagel, and Martin teach the method of claim 1 as discussed above.
Pagel further teaches that the radiolabeled antibody is administered in a single dose. Pagel infused a trace amount of 131I-labeled anti-CD45 antibody to determine biodistribution in the immediate patient and based the effective dose from the findings (page 5445, left column, paragraph 5). Following the determination of the effective dose, the patients were given a “scheduled therapy dose” (single dose) infused through an automatic pump from a lead-shielded reservoir (page 2445, right column, paragraph 2).

Regarding claim 12, Hay, Pagel, and Martin teach the method of claim 2 as discussed above. 
Pagel further teaches that there is “abundant expression of CD45 on virtually all leukocytes, including myeloid precursors in bone marrow and mature lymphocytes in lymph nodes” (page 5451, left column, paragraph 2). Based on this teaching it would have been obvious to one of ordinary skill in the art that the method of claim 2 would result in the depletion of T lymphocytes and myeloid derived suppressor cells.
Furthermore, MPEP 2112 (I) speaks to patentability of inherent properties and states that "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). MPEP 2112 (II) states that there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). 
It is anticipated that the application of the method taught by Hay, Pagel, and Martin would inherently result in the depletion of regulatory T cells, myeloid derived suppressor cells, tumor associated macrophages, activated macrophages secreting IL-1 and/or IL-6, and combinations thereof as no steps in addition to the administration of the radiolabeled anti-CD45 antibody are required in the instant application to achieve these results. 
	
Regarding claim 13, Hay, Pagel, and Martin teach the method of claim 1 as discussed above.
Hay further teaches that the population of cells expressing the CAR are autologous cells (page 2, paragraph 3, “CAR-T cell production differ at each center, but typically involve isolation of autologous T cells from the patient….”).

Regarding claim 14, Hay, Pagel, and Martin teach the method of claim 1 as discussed above.
Hay further teaches that the population of cells expressing the CAR are allogeneic (page 3, paragraph 4, “another report from the NCI outlined treatment of allogeneic HSCT recipients with CAR-T cells manufactured from the HSCT donor”)

Regarding claim 15, Hay, Pagel, and Martin teach the method of claim 1 as discussed above.
Hay further teaches the cells expressing the CAR target CD19, CD20, and/or CD22 (page 7, paragraph 1).

Regarding claim 16, Hay, Pagel, and Martin teach teaches the method of claim 1 as discussed above.
Hay further teaches the cells expressing the CAR target CD19, CD20, and/or CD22 (page 7, paragraph 1).

Regarding claim 24, Hay, Pagel, and Martin teach the method of claim 16 as discussed above.
Hay further teaches that the cells expressing the CAR target CD19 (page 2, paragraph 2, “CD19 is a very good target antigen for CAR-T cell immunotherapy”). 

Regarding claim 25, Hay, Pagel, and Martin teach the method of claim 1, as discussed above. 
Hay further teaches that lymphodepletion therapy is administered before the effective amount of the population of cells expressing a chimeric antigen receptor (CAR) are administered (page 2, paragraph 3, “after leukapheresis and while CAR-T cells are being manufactured, patients in most protocols will receive lymphodepleting chemotherapy, which creates a favorable immune environment for adoptively transferred CART cells, improving their in vivo expansion, subsequent persistence, and clinical activity”). 

Regarding claim 26, Hay, Pagel, and Martin teach the method of claim 1, as discussed above.
MPEP 2111.03 III speaks to the transitional phrase “consisting essentially of” stating that “The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976)”. MPEP 2111.03 III further teaches that “For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention.")” and that “If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of," applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention.”
The original instant disclosure does not demonstrate or identify what additional steps or components would materially change the characteristics of applicant’s invention. Because of this, the term “consisting essentially of” can be construed as equivalent to “comprising” for the purposes of searching prior art. As in claim 1, instant claim 26 was amended to include the limitation “wherein the radiolabeled anti-CD45 antibody is the only lymphodepletion agent administered to the subject”. As discussed above in the 35 USC 103 rejection of claim 1, Martin demonstrates that a 131I-labeled anti-CD45 antibody alone was sufficient to allow engraftment of donor cells at 131I doses that were well tolerated raising the possibility that a 131I-labeled anti-CD45 antibody might provide a less toxic method for selective ablation (page 744, left column, paragraph 2). Based on the teachings of Martin, the use of a radiolabeled antibody as the only lymphodepletion agent administered to the subject was known in the art prior to the effective filing date of the claimed invention.

Regarding claim 27, Hay, Pagel, and Martin teach the method of claim 26 as discussed above. 
Pagel further teaches that the radiolabeled anti-CD45 antibody is radiolabeled BC8 (abstract, “131I-labeled anti-CD45 (Ab; BC8)”).

Regarding claim 28, Hay, Pagel, and Martin teach the method of claim 26 as discussed above.
Pagel further teaches the radiolabeled anti-CD45 antibody is 131I (abstract, “131I–anti-CD45 antibody (Ab; BC8)”). Pagel also teaches studies using 213Bi, 225Ac, and 211At as potential radiolabels (page 5451, right column, paragraph 1).

Martin also teaches that the radiolabeled anti-CD45 antibody is 131I (abstract, “irradiation delivered by 131I-anti-CD45 antibody).

Regarding claim 29, Hay, Pagel, and Martin teach the method of claim 26 as discussed above.
Pagel further teaches that the radiolabeled antibody is administered in a single dose. Pagel infused a trace amount of 131I-labeled anti-CD45 antibody to determine biodistribution in the immediate patient and based the effective dose from the findings (page 5445, left column, paragraph 5). Following the determination of the effective dose, the patients were given a “scheduled therapy dose” (single dose) infused through an automatic pump from a lead-shielded reservoir (page 2445, right column, paragraph 2).

Regarding claim 33, Hay, Pagel, and Martin teach the method of claim 26 as discussed above. 
Hay further teaches that lymphodepletion therapy is administered before the effective amount of the population of cells expressing a chimeric antigen receptor (CAR) are administered (page 2, paragraph 3, “after leukapheresis and while CAR-T cells are being manufactured, patients in most protocols will receive lymphodepleting chemotherapy, which creates a favorable immune environment for adoptively transferred CART cells, improving their in vivo expansion, subsequent persistence, and clinical activity”). 

Claims 5 and 6 are rejected in modified form and new claims 30 and 31 are newly rejected under 35 U.S.C. 103 as being unpatentable over Hay, K.A. and C.J. Turtle (2017) Chimeric Antigen Receptor (CAR) T cells: Lessons Learned from Targeting of CD19 in B cell malignancies Drugs 77(3) 237-245 in view of Pagel, J.M., et al (2009) Allogeneic hematopoietic cell transplantation after conditioning with 131I–anti-CD45 antibody plus fludarabine and low-dose total body irradiation for elderly patients with advanced acute myeloid leukemia or high-risk myelodysplastic syndrome Blood 114(27); 5444-5453 and Matthews, D.C., Martin, P.J., et al (1999) Marrow Ablative and Immunosuppressive Effects of 131I-Anti-CD45 Antibody in Congenic and H2-Mismatched Murine Transplant Models Blood 93(2); 737-745 (herein Martin) as applied to claim 2 above, and further in view of Matthews D.C., et al (1999) Phase I Study of 131I-Anti-CD45 Antibody Plus Cyclophosphamide and Total Body Irradiation for Advanced Acute Leukemia and Myelodysplastic Syndrome Blood 94(4); 1237-1247.

Regarding claim 5, Hay, Pagel, and Martin teach the method of claim 2 as discussed above.
Pagel teaches doses as low as 4 to 10 mCi for biodistribution studies (page 5445, left column, paragraph 5) but fails to teach that doses from 10 mCi to 200 mCi are used as an effective dose for lymphodepletion prior to cell therapy.
Matthews conducted a phase I study that examined the biodistribution of 131I-labeled anti-CD45 (BC8) antibody in patients with hematopoietic malignancies to determine the toxicity of escalating doses of targeted radiation combined with cyclophosphamide and total body irradiation (abstract). In the study, thirty-four patients received a therapeutic dose of 131I-BC8 labeled with 76-612 mCi 131I (abstract).
Hay, Pagel, Martin, and Matthews are considered to be analogous to the claimed invention as they are in the same field of hematological or non-hematological cancer treatment using lymphodepletion and cell therapy. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have administered the 131I labeled BC8 antibody in the method taught by Hay, Pagel, and Martin at 131I doses as low as 76 mCi as taught by Matthews. One of ordinary skill in the art would have been motivated to use the antibody at these doses in order to deliver adequate radiation while avoiding toxic outcomes (Matthews, abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  See MPEP § 2144.05.I. 
It is also noted that Pagel teaches that the therapeutic dose of 131I antibody was calculated on a patient by patient basis determined using the biodistribution study and “the Ab was labeled with the amount of 131I calculated to deliver the desired dose to the normal organ estimated to receive the highest dose” (page 5445, right column, paragraph 2). Based on these teachings, it is anticipated that a practitioner utilizing the 131I radiolabeled antibody would determine the dosage on a case by case basis. 

Regarding claim 6, Hay, Pagel, Martin teach the method of claim 2 as discussed above.
Pagel further teaches doses as low as 4 to 10 mCi for biodistribution studies (page 5445, left column, paragraph 5) but fails to teach that doses from 25 mCi to 100 mCi are used as an effective dose for lymphodepletion prior to cell therapy.
Matthews conducted a phase I study that examined the biodistribution of 131I-labeled anti-CD45 (BC8) antibody in patients with hematopoietic malignancies to determine the toxicity of escalating doses of targeted radiation combined with cyclophosphamide and total body irradiation (abstract). In their study thirty-four patients received a therapeutic dose of 131I-BC8 labeled with 76-612 mCi 131I (abstract).
Hay, Pagel, Martin, and Matthews are considered to be analogous to the claimed invention as they are in the same field of hematological or non-hematological cancer treatment using lymphodepletion and cell therapy. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have administered the 131I labeled BC8 antibody in the method taught by Hay, Pagel, and Martin at 131I doses as low as 76 mCi as taught by Matthews. One of ordinary skill in the art would have been motivated to use the antibody at these doses in order to deliver adequate radiation while avoiding toxic outcomes (Matthews, abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  See MPEP § 2144.05.I. 
It is also noted that Pagel teaches that the therapeutic dose of 131I antibody was calculated on a patient by patient basis determined using the biodistribution study and “the Ab was labeled with the amount of 131I calculated to deliver the desired dose to the normal organ estimated to receive the highest dose” (page 5445, right column, paragraph 2). Based on these teachings it is anticipated that a practitioner utilizing the 131I radiolabeled antibody would determine the dosage on a case by case basis. 

Regarding claim 30, Hay, Pagel, and Martin teach the method of claim 27 as discussed above. 
Pagel teaches doses as low as 4 to 10 mCi for biodistribution studies (page 5445, left column, paragraph 5) but fails to teach that doses from 10 mCi to 200 mCi are used as an effective dose for lymphodepletion prior to cell therapy.
Matthews conducted a phase I study that examined the biodistribution of 131I-labeled anti-CD45 (BC8) antibody in patients with hematopoietic malignancies to determine the toxicity of escalating doses of targeted radiation combined with cyclophosphamide and total body irradiation (abstract). In the study, thirty-four patients received a therapeutic dose of 131I-BC8 labeled with 76-612 mCi 131I (abstract).
Hay, Pagel, Martin, and Matthews are considered to be analogous to the claimed invention as they are in the same field of hematological or non-hematological cancer treatment using lymphodepletion and cell therapy. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have administered the 131I labeled BC8 antibody in the method taught by Hay, Pagel, and Martin at 131I doses as low as 76 mCi as taught by Matthews. One of ordinary skill in the art would have been motivated to use the antibody at these doses in order to deliver adequate radiation while avoiding toxic outcomes (Matthews, abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  See MPEP § 2144.05.I. 
It is also noted that Pagel teaches that the therapeutic dose of 131I antibody was calculated on a patient by patient basis determined using the biodistribution study and “the Ab was labeled with the amount of 131I calculated to deliver the desired dose to the normal organ estimated to receive the highest dose” (page 5445, right column, paragraph 2). Based on these teachings, it is anticipated that a practitioner utilizing the 131I radiolabeled antibody would determine the dosage on a case by case basis. 

Regarding claim 31, Hay, Pagel, and Martin teach the method of claim 27 as discussed above.
Pagel further teaches doses as low as 4 to 10 mCi for biodistribution studies (page 5445, left column, paragraph 5) but fails to teach that doses from 25 mCi to 100 mCi are used as an effective dose for lymphodepletion prior to cell therapy.
Matthews conducted a phase I study that examined the biodistribution of 131I-labeled anti-CD45 (BC8) antibody in patients with hematopoietic malignancies to determine the toxicity of escalating doses of targeted radiation combined with cyclophosphamide and total body irradiation (abstract). In their study thirty-four patients received a therapeutic dose of 131I-BC8 labeled with 76-612 mCi 131I (abstract).
Hay, Pagel, Martin, and Matthews are considered to be analogous to the claimed invention as they are in the same field of hematological or non-hematological cancer treatment using lymphodepletion and cell therapy. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have administered the 131I labeled BC8 antibody in the method taught by Hay, Pagel, and Martin at 131I doses as low as 76 mCi as taught by Matthews. One of ordinary skill in the art would have been motivated to use the antibody at these doses in order to deliver adequate radiation while avoiding toxic outcomes (Matthews, abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  See MPEP § 2144.05.I. 
It is also noted that Pagel teaches that the therapeutic dose of 131I antibody was calculated on a patient by patient basis determined using the biodistribution study and “the Ab was labeled with the amount of 131I calculated to deliver the desired dose to the normal organ estimated to receive the highest dose” (page 5445, right column, paragraph 2). Based on these teachings it is anticipated that a practitioner utilizing the 131I radiolabeled antibody would determine the dosage on a case by case basis. 

Claim 7 is rejected in modified form and new claim 32 is newly rejected under 35 U.S.C. 103 as being unpatentable over Hay, K.A. and C.J. Turtle (2017) Chimeric Antigen Receptor (CAR) T cells: Lessons Learned from Targeting of CD19 in B cell malignancies Drugs 77(3) 237-245 in view of Pagel, J.M., et al (2009) Allogeneic hematopoietic cell transplantation after conditioning with 131I–anti-CD45 antibody plus fludarabine and low-dose total body irradiation for elderly patients with advanced acute myeloid leukemia or high-risk myelodysplastic syndrome Blood 114(27); 5444-5453 and Matthews, D.C., Martin, P.J., et al (1999) Marrow Ablative and Immunosuppressive Effects of 131I-Anti-CD45 Antibody in Congenic and H2-Mismatched Murine Transplant Models Blood 93(2); 737-745 (herein Martin) as applied to claim 2 above, and further in view of Scheinberg, D.A. and M.R. McDevit (2011) Actinium-225 in targeted alpha-particle therapeutic applications Curr Radiopharm 4(4); 306-320.


Regarding claim 7, Hay, Pagel, and Martin teach the method of claim 2 as discussed above. 
Pagel further teaches 225Ac radiolabel BC8 (page 5451, right column, paragraph 1). Hay, Pagel, and Martin, however, fail to teach that the effective amount of 225AC-BC8 is 0.1 μCi/kg of subject weight to 5.0 μCi/kg of subject weight.
Scheinberg teaches the use of Actinium-225 (225Ac) in radio-immunotherapeutic applications for the treatment of cancer stating that Actinium-225 has been developed into potent targeting drug constructs with key properties including a limited range in tissue of a few cell diameters, high linear energy transfer leading to dense radiation damage along each alpha track, a 10 day half-life, and four net alpha particles emitted per decay (abstract). 
Scheinberg further teaches 28 kBq/kg as a safe starting dose in humans and that 28 kBq/kg to 130 kBq/kg caused no toxicity in animal models (page 13, paragraph 1). These doses convert to 0.8 μCi/kg to 3.5 μCi/kg, as shown below.

                
                    
                        
                            28
                             
                            k
                            B
                            q
                        
                        
                            k
                            g
                        
                    
                     
                    x
                     
                    
                        
                            1
                             
                            C
                            i
                        
                        
                            
                                
                                    3.7
                                     
                                    x
                                     
                                    10
                                
                                
                                    7
                                
                            
                             
                            k
                            B
                            q
                        
                    
                    x
                    
                        
                            
                                
                                    1
                                     
                                    x
                                     
                                    10
                                
                                
                                    6
                                
                            
                             
                            μ
                            C
                            i
                        
                        
                            C
                            i
                        
                    
                    =
                    0.76
                     
                    μ
                    C
                    i
                    /
                    k
                    g
                    =
                    0.8
                     
                    μ
                    C
                    i
                    /
                    k
                    g
                
            

                
                    
                        
                            130
                             
                            k
                            B
                            q
                        
                        
                            k
                            g
                        
                    
                     
                    x
                     
                    
                        
                            1
                             
                            C
                            i
                        
                        
                            
                                
                                    3.7
                                     
                                    x
                                     
                                    10
                                
                                
                                    7
                                
                            
                             
                            k
                            B
                            q
                        
                    
                    x
                    
                        
                            
                                
                                    1
                                     
                                    x
                                     
                                    10
                                
                                
                                    6
                                
                            
                             
                            μ
                            C
                            i
                        
                        
                            C
                            i
                        
                    
                    =
                    3.5
                     
                    μ
                    C
                    i
                    /
                    k
                    g
                
            

	Hay, Pagel, Martin, and Scheinberg are considered to be analogous to the claimed invention as they are in the same field of cancer treatment involving a lymphodepletion therapy. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have utilized 225AC as the radiolabel on the BC8 in the method taught by Hay, Pagel, and Martin with dosages ranging from 0.8 μCi/kg to 3.5 μCi/kg as taught by Scheinberg. One of ordinary skill in the art would have been motivated to make this modification in order to take advantage of benefits of 225AC such as the 10 day half-life and 4 alpha particles per decay (Scheinberg, page 20, paragraph 2), which provide a longer-lived and more potent alpha particle therapy (Scheinberg, page 20, paragraph 4), while administering the 225AC at dosages that are known to be effective and safe (Scheinberg, page 13, paragraph 1). 

Regarding claim 32, Hay, Pagel, and Martin teach the method of claim 27 as discussed above. 
Pagel further teaches 225Ac radiolabel BC8 (page 5451, right column, paragraph 1). Hay, Pagel, and Martin, however, fail to teach that the effective amount of 225AC-BC8 is 0.1 μCi/kg of subject weight to 5.0 μCi/kg of subject weight.
Scheinberg teaches the use of Actinium-225 (225Ac) in radio-immunotherapeutic applications for the treatment of cancer stating that Actinium-225 has been developed into potent targeting drug constructs with key properties including a limited range in tissue of a few cell diameters, high linear energy transfer leading to dense radiation damage along each alpha track, a 10 day half-life, and four net alpha particles emitted per decay (abstract). 
Scheinberg further teaches 28 kBq/kg as a safe starting dose in humans and that 28 kBq/kg to 130 kBq/kg caused no toxicity in animal models (page 13, paragraph 1). These doses convert to 0.8 μCi/kg to 3.5 μCi/kg, as shown below.

                
                    
                        
                            28
                             
                            k
                            B
                            q
                        
                        
                            k
                            g
                        
                    
                     
                    x
                     
                    
                        
                            1
                             
                            C
                            i
                        
                        
                            
                                
                                    3.7
                                     
                                    x
                                     
                                    10
                                
                                
                                    7
                                
                            
                             
                            k
                            B
                            q
                        
                    
                    x
                    
                        
                            
                                
                                    1
                                     
                                    x
                                     
                                    10
                                
                                
                                    6
                                
                            
                             
                            μ
                            C
                            i
                        
                        
                            C
                            i
                        
                    
                    =
                    0.76
                     
                    μ
                    C
                    i
                    /
                    k
                    g
                    =
                    0.8
                     
                    μ
                    C
                    i
                    /
                    k
                    g
                
            

                
                    
                        
                            130
                             
                            k
                            B
                            q
                        
                        
                            k
                            g
                        
                    
                     
                    x
                     
                    
                        
                            1
                             
                            C
                            i
                        
                        
                            
                                
                                    3.7
                                     
                                    x
                                     
                                    10
                                
                                
                                    7
                                
                            
                             
                            k
                            B
                            q
                        
                    
                    x
                    
                        
                            
                                
                                    1
                                     
                                    x
                                     
                                    10
                                
                                
                                    6
                                
                            
                             
                            μ
                            C
                            i
                        
                        
                            C
                            i
                        
                    
                    =
                    3.5
                     
                    μ
                    C
                    i
                    /
                    k
                    g
                
            

	Hay, Pagel, Martin, and Scheinberg are considered to be analogous to the claimed invention as they are in the same field of cancer treatment involving a lymphodepletion therapy. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have utilized 225AC as the radiolabel on the BC8 in the method taught by Hay, Pagel, and Martin with dosages ranging from 0.8 μCi/kg to 3.5 μCi/kg as taught by Scheinberg. One of ordinary skill in the art would have been motivated to make this modification in order to take advantage of benefits of 225AC such as the 10 day half-life and 4 alpha particles per decay (Scheinberg, page 20, paragraph 2), which provide a longer-lived and more potent alpha particle therapy (Scheinberg, page 20, paragraph 4), while administering the 225AC at dosages that are known to be effective and safe (Scheinberg, page 13, paragraph 1). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hay, K.A. and C.J. Turtle (2017) Chimeric Antigen Receptor (CAR) T cells: Lessons Learned from Targeting of CD19 in B cell malignancies Drugs 77(3) 237-245 in view of Pagel, J.M., et al (2009) Allogeneic hematopoietic cell transplantation after conditioning with 131I–anti-CD45 antibody plus fludarabine and low-dose total body irradiation for elderly patients with advanced acute myeloid leukemia or high-risk myelodysplastic syndrome Blood 114(27); 5444-5453  and Matthews, D.C., Martin, P.J., et al (1999) Marrow Ablative and Immunosuppressive Effects of 131I-Anti-CD45 Antibody in Congenic and H2-Mismatched Murine Transplant Models Blood 93(2); 737-745 (herein Martin) as applied to claim 2 above, and further in view of Burke, J.M., et al (2003) Cytoreduction with iodine-131-anti-CD33 antibodies before bone marrow transplant for advanced myeloid leukemias Bone Marrow Transplantation 32; 549-556. 
Hay, Pagel, and Martin teach the method of claim 2 as discussed above. Hay, Pagel and Martin, however, fail to teach that the radiolabeled BC8 is administered 6, 7, or 8 days before administration of the population of cells expressing the CAR. 
Burke studied radiolabeled antibodies for targeted radioimmunotherapy conditioning in the treatment of advanced myeloid leukemias (abstract). Burke teaches that the 8-day half-life of 131I delays the time from treatment to marrow infusion, since retained isotope within the marrow must decay to prevent injury to grafted hematopoietic stem cells (page 555, left column, paragraph 1). 
Hay, Pagel, Martin, and Burke are considered to be analogous to the claimed invention as they are in the same field of cancer treatment involving a lymphodepletion therapy. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have administered the radiolabeled BC8 approximately 8 days before the administration of the cells expressing the CAR. One of ordinary skill in the art would have been motivated to wait 8 days to administer the therapy in order to allow the 131I to reach half-life, thereby reducing the isotope and avoiding injuring the transferred CAR cells (Burke, page 555, left column, paragraph 1). 

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hay, K.A. and C.J. Turtle (2017) Chimeric Antigen Receptor (CAR) T cells: Lessons Learned from Targeting of CD19 in B cell malignancies Drugs 77(3) 237-245 in view of Pagel, J.M., et al (2009) Allogeneic hematopoietic cell transplantation after conditioning with 131I–anti-CD45 antibody plus fludarabine and low-dose total body irradiation for elderly patients with advanced acute myeloid leukemia or high-risk myelodysplastic syndrome Blood 114(27); 5444-5453  and Matthews, D.C., Martin, P.J., et al (1999) Marrow Ablative and Immunosuppressive Effects of 131I-Anti-CD45 Antibody in Congenic and H2-Mismatched Murine Transplant Models Blood 93(2); 737-745 (herein Martin) as applied to claim 2 above, and further in view of Storb R. and B.M. Sandmaier (2016) Nonmyeloablative allogeneic hematopoietic cell transplantation Haematologica 101(5); 521-530.

Regarding claim 9, Hay, Pagel, and Martin teach the method of claim 2 as discussed above.
Hay provides reports on CD-19 targeted CAR-T cell therapy for the treatment of hematological malignancies performed at various clinics (pages 14-16, tables 2a and 2b). In their study compilation provided in these tables, they disclose patient demographics, the lymphodepletion therapy used, the CAR T cell dose, and the response reported. In this table, Hay demonstrates that different clinics use a range of lymphodepletion techniques with many different concentrations indicating that it is the clinician’s discretion as to the amount of lymphodepletion that occurs and with what form of therapy.
Storb teaches that conditioning for allogeneic hematopoietic cell transplantation (HCT) for the treatment of malignancies has traditionally involved high doses of total body irradiation and/or chemotherapy for the purposes of conditioning the patient for cell therapy. By doing so, the patients’ burden of malignant cells is reduced and the immune system is suppressed so that the cell therapy is not rejected (page 521, Introduction). Storb also teaches that the high intensity of the traditional regimens have precluded using allogeneic cell transfer in older patients or those with comorbidities because of unacceptable toxicities (page 521, Introduction). This has led to the study of reduced intensity conditioning regimens that are immunosuppressive enough of allow sustained transfer but not so much as to raise toxicities above unacceptable levels (page 521, Introduction). 
Hay, Pagel, Martin, and Storb are considered to be analogous to the claimed invention as they are in the same field of cancer treatment involving a lymphodepletion therapy. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have administered the radiolabeled BC8 during the treatment taught by Hay, Pagel, and Martin at doses that lymphodepleted the subject to levels lower than 100% to avoid difficulties in older patients or patients with comorbidities while applying adequate treatment to reduce the burden of malignant cells and suppress the immune system enough that the transplanted cells are not rejected, as taught by Storb. One of ordinary skill in the art would have been motivated to use a reduced amount of lymphodepletion in order to allow a wider range of patients to receive the benefit of cell therapies while achieving greater success and reduced relapse and graft-versus-host disease (Storb, page 521, Introduction).

Regarding claim 10, Hay, Pagel, and Martin teach the method of claim 2 as discussed above.
Hay provides reports on CD-19 targeted CAR-T cell therapy for the treatment of hematological malignancies performed at various clinics (pages 14-16, tables 2a and 2b). In their study compilation provided in these tables, they disclose patient demographics, the lymphodepletion therapy used, the CAR T cell dose, and the response reported. In this table, Hay demonstrates that different clinics use a range of lymphodepletion techniques with many different concentrations indicating that it is the clinician’s discretion as to the amount of lymphodepletion that occurs and with what form of therapy. 	
Pagel teaches the use of 131I-anti-CD45 antibody (Ab; BC8) and its combination with a standard reduced-intensity conditioning regimen before cell transplant (abstract). Pagel teaches that the results presented show the feasibility of using 131I-BC8 to enhance the efficacy of reduced-intensity allogenic cell transplantation for elderly patients or those who are not candidates for high-dose regimens (page 5450, left column, paragraph 2). 
While Hay, Pagel, and Martin teach reduced intensity lymphodepletion prior to cell therapy, they do not teach that the effective amount of radiolabeled BC8 does not induce myeloablation in the subject. 
Storb teaches that most hematological malignancies occur in older patients and that, until recently, these patients, and those with comorbidities, were not candidates for treatment with cell therapy because they were unable to tolerate high-dose conditioning regimens (abstract). Storb states that “the finding that many of the cures achieved with allogeneic hematopoietic transplantation were due to graft-versus-tumor effects led to the development of less toxic and well-tolerated reduced intensity and nonmyeloablative regimens” (abstract). Storb teaches that “these regimens enabled allogeneic engraftment, thereby setting the stage for graft-versus tumor effects” (abstract). Storb further teaches that replacing or augmenting conditioning regimens with radiolabeled monoclonal antibodies (mAbs) and identifies mAb to CD45 or CD20 coupled to beta-emitting radionucleotides such as iodine-131 (131I), yttrium-90 (90Y), bismuth-213 (213Bi) and astatine-211 (211At) has been studied and are currently in clinical trials (page 522, left column, paragraph 2). Storb teaches that “the choice of conditioning regimen intensity depends in part on the underlying malignancy, disease burden, and comorbidities” (page 522, left column, paragraph 4 through right column, paragraph 1). 
Hay, Pagel, Martin, and Storb are considered to be analogous to the claimed invention as they are in the same field of cancer treatment involving a lymphodepletion therapy. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have administered the radiolabeled BC8 during the treatment taught by Hay, Pagel, and Martin at doses that do not induce myeloablation in the subject as taught by Storb, especially if the patient is older or exhibits comorbidities. One of ordinary skill in the art would have been motivated to use a non-myeloablation dosage in order to allow a wider range of patients to receive cell therapies while achieving greater success and reduced relapse and graft-versus-host disease (Storb, page 521, Introduction).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hay, K.A. and C.J. Turtle (2017) Chimeric Antigen Receptor (CAR) T cells: Lessons Learned from Targeting of CD19 in B cell malignancies Drugs 77(3) 237-245 in view of Pagel, J.M., et al (2009) Allogeneic hematopoietic cell transplantation after conditioning with 131I–anti-CD45 antibody plus fludarabine and low-dose total body irradiation for elderly patients with advanced acute myeloid leukemia or high-risk myelodysplastic syndrome Blood 114(27); 5444-5453  and Matthews, D.C., Martin, P.J., et al (1999) Marrow Ablative and Immunosuppressive Effects of 131I-Anti-CD45 Antibody in Congenic and H2-Mismatched Murine Transplant Models Blood 93(2); 737-745 (herein Martin) as applied to claim 2 above, and further in view of Parlak, Y., et al (2016) Bone marrow radiation dosimetry of high dose 131I treatment in differentiated thyroid carcinoma patients International Journal of Radiation Research 14(2); 99-104.
Hay, Pagel, and Martin teach the method of claim 2 as discussed above. Hay, Pagel, and Martin, however, do not teach that the effective amount of radiolabeled BC8 provides a radiation dose of 2 Gy or less to the bone marrow. 
Parlak studied the use of 131I treatment in thyroid carcinoma patients (abstract) and teaches that “bone marrow is one of the most radiosensitive tissues in the body and without stem cell support; it is commonly the dose-limiting tissue for radionuclide therapy… blood as a surrogate of the organ at risk the red bone marrow, was considered as the critical organ in this approach. In order to avoid a serious myelotoxicity, a threshold value for the absorbed dose in blood is considered as 2 Gy” (page 100, left column, paragraph 2). Parlak also teaches that “radiation absorbed dose to the red bone marrow… is generally kept below 2 Gy for non-myeloablative therapies” (abstract). 
Hay, Pagel, Martin, and Parlak are considered to be in analogous to the claimed invention as they are in the same field of cancer treatment involving a lymphodepletion therapy. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used an effective amount of radiolabeled BC8 that provided a radiation dose of 2 Gy or less to the bone marrow. One of ordinary skill in the art would have been motivated to stay below this radioactive dose to the bone marrow in order to avoid a serious myelotoxicity (Parlak, page 100, left column, paragraph 2).  

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hay, K.A. and C.J. Turtle (2017) Chimeric Antigen Receptor (CAR) T cells: Lessons Learned from Targeting of CD19 in B cell malignancies Drugs 77(3) 237-245 in view of Pagel, J.M., et al (2009) Allogeneic hematopoietic cell transplantation after conditioning with 131I–anti-CD45 antibody plus fludarabine and low-dose total body irradiation for elderly patients with advanced acute myeloid leukemia or high-risk myelodysplastic syndrome Blood 114(27); 5444-5453 and Matthews, D.C., Martin, P.J., et al (1999) Marrow Ablative and Immunosuppressive Effects of 131I-Anti-CD45 Antibody in Congenic and H2-Mismatched Murine Transplant Models Blood 93(2); 737-745 (herein Martin) as applied to claim 1 above, and further in view of Ren, J., et al (2016) Multiplex Genome Editing to Generate Universal CAR T Cells Resistant to PD1 Inhibition Clin Cancer Research 23(9); 2255-2266.
Hay, Pagel, and Martin teach the method of claim 1 as discussed above. Hay, Pagel, and Martin, however, fail to teach that the population of cells expressing the CAR/TCR are gene-edited CAR T-cells wherein the gene-edited CAR T-cells fail to properly express at least one checkpoint receptor, at least one T-cell receptor, or both of at least one checkpoint receptor and at least one T-cell receptor. 
Ren teaches the use of CRISPR gene-edited CAR T cells (abstract, results) that have been engineered to be deficient of TCR, HLA class I molecule, and/or PD1 (abstract, experimental design). In their studies, Ren demonstrated that the potent antitumor activities of these T cells were comparable to non-gene edited CAR T cells and that by creating a deficiency in TCR and HLA class I the cells had reduced alloreactivity and did not cause graft-versus host disease. Ren further teaches that creating a PD1 deficiency on the T cells led to enhanced antitumor activity (abstract, results). Ren concludes stating that “Gene-disrupted allogeneic CAR and TCR T cells could provide an alternative as a universal donor to autologous T cells, which carry difficulties and high production costs. Gene-disrupted CAR and TCR T cells with disabled checkpoint molecules may be potent effector cells against cancers and infectious diseases” (abstract, conclusion).
Hay, Pagel, Martin, and Ren are considered to be analogous to the claimed invention as they are in the field of cancer treatment using lymphodepletion and cell therapy techniques. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have utilized gene-edited CAR T cells that were modified in such a way as to fail to properly express at least one checkpoint receptor and/or at least one T cell receptor as taught by Ren in the treatment method taught by Hay, Pagel, and Martin. One of ordinary skill in the art would have been motivated to make this adaptation in order to create CAR T cells for therapy that have enhanced antitumor activity at lower production costs (Ren, abstract).
 
Claims 18, 19, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hay, K.A. and C.J. Turtle (2017) Chimeric Antigen Receptor (CAR) T cells: Lessons Learned from Targeting of CD19 in B cell malignancies Drugs 77(3) 237-245 in view of Pagel, J.M., et al (2009) Allogeneic hematopoietic cell transplantation after conditioning with 131I–anti-CD45 antibody plus fludarabine and low-dose total body irradiation for elderly patients with advanced acute myeloid leukemia or high-risk myelodysplastic syndrome Blood 114(27); 5444-5453  and Matthews, D.C., Martin, P.J., et al (1999) Marrow Ablative and Immunosuppressive Effects of 131I-Anti-CD45 Antibody in Congenic and H2-Mismatched Murine Transplant Models Blood 93(2); 737-745 (herein Martin) as applied to claim 1 above, and further in view of Gardner, R.A., et al (2017) Intent-to-treat leukemia remission by CD19 CAR T cells of defined formulation and dose in children and young adults Blood 129(25); 3322-3331 and supplemental material.

Regarding claim 18, Hay, Pagel, and Martin teach the method of claim 1 as discussed above. Hay, Pagel, and Martin, however, fail to teach that the radiolabeled anti-CD45 antibody is administered after administration of the population of cells expressing the CAR/TCR. 
Gardner conducted a phase 1 clinical trial of 45 children and young adults with relapsed or refractory B—lineage acute lymphoblastic leukemia using a CD19 CAR product of defined CD4/CD8 composition, uniform CAR expression, and limited effector differentiation (abstract). During their study 10 patients received a second dose of CAR T cells (page 3328, right column, paragraph 3, supplemental table 2). Of these patients, 8 were receiving a 2nd dose of CAR cells due to lost engraftment. Following the second dose 6 patients still did not obtain reengraftment. Gardner states that these patients received the less immunosuppressive lymphodepletion regimen that did not include fludarabine with the first infusion; therefore, the role of immunologic rejection cannot be discounted as an etiology of reengraftment failure (page 3328, right column, paragraph 3). Based on this conclusion, Gardner teaches that patients who do not exhibit a complete response or have difficulties such as lost engraftment may require increased lymphodepletion regimens prior to further cell therapy.
Hay, Pagel, Martin, and Gardner are considered to be analogous to the claimed invention as they are in the same field of hematological or non-hematological cancer treatment using lymphodepletion and cell therapy. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention, based on the teachings of Gardner, to administer the radiolabeled anti-CD45 antibody after administration of the CAR T cells in the method taught by Hay, Pagel, and Martin. One of ordinary skill in the art would have been motivated to administer a radiolabeled anti-CD45 antibody after T cell therapy as doing so would deplete the cells administered and also remove roadblocks experienced with the treatment such as immunologic rejection (Gardner, page 3328, right column, paragraph 3). 

Regarding claim 19, Hay, Pagel, Martin, and Gardner teach the method of claim 18 as discussed above. 
Hay teaches that “over 1-3 weeks after infusion the CAR-T cells proliferate in vivo…then contract leaving a fraction of persistent CAR T-cells” (page 12, figure 2 description). 
Gardner studied B-cell aplasia (BCA), a marker of T cell persistence (page 3324, right column, paragraph 3) and states that the median expected duration of BCA was 3 months (page 3328, left column, paragraph 1).
Based on these teachings it would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have administered the radiolabeled anti-CD45 antibody 1 to 3 months after the administration of the CAR cell therapy. One would be motivated to wait this time in order to allow the T cells to proliferate and contract prior to administering a lymphodepleting agent. Furthermore, one of ordinary skill in the art would have known to administer the radiolabeled  anti-CD45 antibody in an amount sufficient to lymphodeplete the subject, which is the goal of the treatment (Pagel, page 5444, right column, paragraph 1, “targeted hematopoietic irradiation to the marrow, spleen and lymph nodes”) while staying under the maximum tolerated dose (Pagel, abstract).

Regarding claim 20, Hay, Pagel, Martin, and Gardner teach the method of claim 18 as discussed above. 
Gardner further teaches that the subject has not shown a complete response  or has relapsed after administration of the cells expressing the CAR. In Gardner’s study, patients who did not respond to cell therapy due to lack of engraftment were given a second T cell infusion (supplemental table S2). Gardner also teaches that these patients received the less immunosuppressive lymphodepletion regimen that did not include fludarabine with the first infusion; therefore, the role of immunologic rejection cannot be discounted as an etiology of reengraftment failure (page 3328, right column, paragraph 3). Based on the teachings of Gardner, it would have been obvious to one of ordinary skill in the art that if a patient has not shown a complete response or has relapsed or is identified as relapsing after administration of cells expressing CAR/TCR that a lymphodepletion regimen could be used to deplete the cells administered and also further lymphodepletion could be applied to remove roadblocks experienced with the treatment such as immunologic rejection (Gardner, page 3328, right column, paragraph 3).

Regarding claim 22, Hay, Pagel, Martin, and Gardner teach the method of claim 18 as discussed above.
Gardner further teaches that the effective amount of the radiolabeled anti-CD45 antibody is an amount sufficient to induce myeloablation in the subject. In Gardner’s study, patients who did not demonstrate complete response to cell therapy due to lost engraftment were identified as patients who received the less immunosuppressive lymphodepletion regimen that did not include fludarabine with the first infusion. Based on this correlation, Gardner states that the role of immunologic rejection cannot be discounted as an etiology of reengraftment failure (page 3328, right column, paragraph 3).  
Through this finding, Gardner is demonstrating that the initial lymphodepletion was not enough to lower the immunologic rejection of the cell therapy. Based on this, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used an amount of radiolabeled anti-CD45 antibody sufficient to induce complete myeloablation in the subject both to deplete the cells administered and also induce complete lymphodepletion to remove roadblocks experienced with the treatment such as immunologic rejection (Gardner, page 3328, right column, paragraph 3).

New claim 23 is newly rejected under 35 U.S.C. 103 as being unpatentable over Hay, K.A. and C.J. Turtle (2017) Chimeric Antigen Receptor (CAR) T cells: Lessons Learned from Targeting of CD19 in B cell malignancies Drugs 77(3) 237-245 (herein Hay) in view of Pagel, J.M., et al (2009) Allogeneic hematopoietic cell transplantation after conditioning with 131I–anti-CD45 antibody plus fludarabine and low-dose total body irradiation for elderly patients with advanced acute myeloid leukemia or high-risk myelodysplastic syndrome Blood 114(27); 5444-5453 (herein Pagel) and Matthews, D.C., Martin, P.J., et al (1999) Marrow Ablative and Immunosuppressive Effects of 131I-Anti-CD45 Antibody in Congenic and H2-Mismatched Murine Transplant Models Blood 93(2); 737-745 (herein Martin). as applied to claim 15 above, and further in view of Whilding, L.M., and J. Maher (2015) CAR T-cell immunotherapy: The path from the by-road to the freeway? Molecular Oncology 9; 1994-2018.
Hay, Pagel, and Martin teach the method of claim 15 as discussed above.
Hay teaches the cells expressing the CAR target CD19, CD20, and/or CD22 (page 7, paragraph 1). Hay, however, does not disclose that the population of cells expressing the CAR targets CD33.
Whilding provides an overview of the important structural features of CARs and how this may influence function as well as emerging clinical experience in both solid tumors and hematological malignancies. Whilding teaches that “chimeric antigen receptors are genetically encoded artificial fusion molecules that can be reprogram the specificity of peripheral blood polyclonal T-cells against a selected cell surface target” (abstract). Whilding teaches that “the ideal target for CAR T-cells is an antigen that is expressed exclusively by tumour cells, thus eliminating risk of recognition and damage of healthy tissue (page 1997, right column, paragraph 3). Whilding provides a review of CAR-T cell targets that have been studied based on the type of cancer that is being treated. In the context of hematological malignancy, Whilding teaches that targets include CD19, CD20, and CD23 (page 1997, right column, paragraph 4) as well as CD33 for the treatment of myeloid malignancies (page 1998, left column, paragraph 1).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have implemented a CAR that targets CD33 as taught by Whilding in the method taught by Hay, Pagel, and Martin, particularly if the cancer being treated has been identified as being CD33+. A skilled artesian would have been motivated to use a CAR that targets CD33 in order to target an antigen that is expressed on the tumor cells while reducing risk of recognition and damage of healthy tissue (Whilding, page 1997, right column, paragraph 3)


New claims 34-45 are newly rejected under 35 U.S.C. 103 as being unpatentable over Hay, K.A. and C.J. Turtle (2017) Chimeric Antigen Receptor (CAR) T cells: Lessons Learned from Targeting of CD19 in B cell malignancies Drugs 77(3) 237-245 in view of Pagel, J.M., et al (2009) Allogeneic hematopoietic cell transplantation after conditioning with 131I–anti-CD45 antibody plus fludarabine and low-dose total body irradiation for elderly patients with advanced acute myeloid leukemia or high-risk myelodysplastic syndrome Blood 114(27); 5444-5453 and in further view of Matthews, D.C., Martin, P.J., et al (1999) Marrow Ablative and Immunosuppressive Effects of 131I-Anti-CD45 Antibody in Congenic and H2-Mismatched Murine Transplant Models Blood 93(2); 737-745 (herein Martin),  Matthews D.C., et al (1999) Phase I Study of 131I-Anti-CD45 Antibody Plus Cyclophosphamide and Total Body Irradiation for Advanced Acute Leukemia and Myelodysplastic Syndrome Blood 94(4); 1237-1247 (herein Matthews), and Scheinberg, D.A. and M.R. McDevit (2011) Actinium-225 in targeted alpha-particle therapeutic applications Curr Radiopharm 4(4); 306-320.

Regarding claim 34, Hay teaches a method of treating a human subject having a hematological malignancy or a solid cancer (abstract, “malignancies of B-cell origin, as well as for other hematopoietic and non-hematopoietic cancers”; “treating patients with refractory cancer, with over 100 clinical trials in various malignancies in progress”), comprising administering to the subject an effective amount of a population of cells expressing a chimeric antigen receptor (CAR) that recognizes an antigen associated with the hematological malignancy or the solid cancer (abstract, “adoptive immunotherapy with chimeric antigen receptor-modified T (CAR-T) cells”; page 2, paragraph 1, “introduction of a tumor-targeting recombinant antigen receptor, such as a chimeric antigen receptor (CAR). A CAR comprises an extracellular antibody-derived single chain variable fragment (scFv) specific for a target antigen”).
Hay teaches that “after leukapheresis and while CAR-T cells are being manufactured, patients in most protocols will receive lymphodepleting chemotherapy which creates a favorable immune environment for adoptively transferred CAR-T cells, improving their in vivo expansion, subsequent persistence, and clinical activity” (page 2, paragraph 3). In the studies reviewed by Hay, lymphodepletion prior to T-cell therapy was achieved through the use of chemotherapy with cyclophosphamide (Cy) based regimens with and without fludarabine (Flu) (page 4, paragraph 2). Hay teaches that despite good in vivo CAR-T cell expansion and achievement of CR, relapses can occur after CD19 CAR T cell immunotherapy and contributes these relapses potentially to the suppressive tumor microenvironment which allows for the relapse of tumor cells that remain CD19-positive (page 6, paragraph 5). Hay states that a potential solution for this relapse is “modification of lymphodepletion regimens to suppress an anti-CAR immune response” (page 7, paragraph 1).
Hay teaches the use of lymphodepletion agents prior to the administration of CAR-T cell therapy, but fails to teach that the lymphodepletion agent is a radiolabeled anti-CD45 antibody.
Pagel studied the use of 131I-labeled anti-CD45 antibody (Ab; BC8) combined with a standard reduced-intensity conditioning regimen before allogeneic hematopoietic cell transplantation (abstract) in the treatment of patients with a hematologic malignancy (page 5444, left column, paragraph 1). In their study, Pagel utilized “an 131I-labeled anti-CD45 antibody (Ab; BC8) to deliver targeted hematopoietic irradiation to the marrow, spleen, and lymph nodes of patients in an effort to improve leukemia cell kill and to decrease the risk of relapse without excessive transplantation-related mortality” (page 5444, right column, paragraph 1). Pagel discusses the benefits of using radiolabeled anti-CD45 antibodies for lymphodepletion, particularly the targeted radiation delivered, stating that “131I-BC8 Ab can deliver between 2- and 3-fold more radiation to sites of leukemia than to the total body and that significant radiation delivered in this manner can be added to both high dose preparative regimens as well as reduced intensity approaches” (page 544, right column, paragraph 1). Pagel also teaches that most centers limit the use of high-dose regimens to patients younger than 55 years because of risks of non-relapse mortality and graft-versus-host disease (page 5444, left column, paragraph 1).
Pagel, however, teaches that the radiolabeled anti-CD45 antibody is used in combination with other treatments as a lymphodepletion agent.
Martin studied targeted hematopoietic irradiation delivery by 131I-anti-CD45 antibody with and without the addition of total body irradiation (TBI)(abstract). Martin teaches the success of marrow transplant cellular therapy has been limited by the high relapse rates seen in patients transplanted for advanced malignancies by the toxicity of preparative regimens and that this limitation could be addressed by the use of radiolabeled monoclonal antibodies (MoAbs) used to increase the irradiation to specific tissues while minimizing exposure of normal organs (page 737, left column, paragraph 1). Martin teaches that “in the initial clinical studies, treatment with radiolabeled antibody was combined with standard preparative regimens containing cyclophosphamide and either TIB or busulfan, because it is unknown whether the relatively low dose rate radiation delivered by the antibody has sufficient antileukemic efficacy to prevent relapse and sufficient immunosuppressive activity to prevent rejection of allogenic marrow (page 737, left column, paragraph 2). Martin performed a study to address the relative biological effects of low dose rate radiation resulting from the administration of radiolabeled antibodies by studying 131I-labeled anti-CD45 antibody, with or without external beam TBI, as a preparative regimen in two models of murine transplantation (page 737, right column, paragraph 2). Martin’s study demonstrated that treatment with 131I-anti-CD45 antibody alone is sufficient to allow engraftment of donor cells at 131I doses that are well tolerated. Martin states that “this raises the possibility that 131I-labeled anti-CD45 antibody might provide a less toxic method for selective ablation of marrow and might enable reconstitution with autologous hematopoietic cells modified by gene therapy (page 744, left column, paragraph 2).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have utilized a radiolabeled anti-CD45 antibody at amounts sufficient to lymphodeplete the subject as taught by Pagel as the lymphodepleting agent in the CAR T cell therapy method taught by Hay. Furthermore, it would have been obvious to a skilled artesian to have the radiolabeled anti-CD45 antibody be the only lymphodepletion agent administered to the subject as taught by Martin. A skilled artesian would have recognized that by making these substitutions for the lymphodepletion regimen would provide the benefits of lymphodepletion prior to cell therapy, such as creating a favorable immune environment, and creating subsequent persistence and clinical activity, as taught by Hay (page 2, paragraph 3) while using a targeting agent for lymphodepletion that improves cancerous cell kill and decreases the risk of relapse without excessive transplantation-related mortality, as taught by Pagel (page 5444, right column, paragraph 1). By using the anti-CD45 antibody as the only lymphodepletion agent a skilled artesian would also address limitations such as toxicity of typical preparative regimens (Martin, left column, paragraph 1). 
Pagel further teaches that the radiolabeled anti-CD45 antibody is 131I-BC8 (abstract, “131I-labeled anti-CD45 (Ab; BC8)”) and also teaches doses as low as 4 to 10 mCi for biodistribution studies (page 5445, left column, paragraph 5) but fails to teach that doses from 10 mCi to 200 mCi are used as an effective dose for lymphodepletion prior to cell therapy.
Pagel also teaches 225Ac radiolabel BC8 (page 5451, right column, paragraph 1). Hay, Pagel, and Martin, however, fail to teach that the effective amount of 225AC-BC8 is 0.1 μCi/kg of subject weight to 5.0 μCi/kg of subject weight. 
Matthews conducted a phase I study that examined the biodistribution of 131I-labeled anti-CD45 (BC8) antibody in patients with hematopoietic malignancies to determine the toxicity of escalating doses of targeted radiation combined with cyclophosphamide and total body irradiation (abstract). In the study, thirty-four patients received a therapeutic dose of 131I-BC8 labeled with 76-612 mCi 131I (abstract).
Scheinberg teaches the use of Actinium-225 (225Ac) in radio-immunotherapeutic applications for the treatment of cancer stating that Actinium-225 has been developed into potent targeting drug constructs with key properties including a limited range in tissue of a few cell diameters, high linear energy transfer leading to dense radiation damage along each alpha track, a 10 day half-life, and four net alpha particles emitted per decay (abstract). 
Scheinberg further teaches 28 kBq/kg as a safe starting dose in humans and that 28 kBq/kg to 130 kBq/kg caused no toxicity in animal models (page 13, paragraph 1). These doses convert to 0.8 μCi/kg to 3.5 μCi/kg, as shown below.

                
                    
                        
                            28
                             
                            k
                            B
                            q
                        
                        
                            k
                            g
                        
                    
                     
                    x
                     
                    
                        
                            1
                             
                            C
                            i
                        
                        
                            
                                
                                    3.7
                                     
                                    x
                                     
                                    10
                                
                                
                                    7
                                
                            
                             
                            k
                            B
                            q
                        
                    
                    x
                    
                        
                            
                                
                                    1
                                     
                                    x
                                     
                                    10
                                
                                
                                    6
                                
                            
                             
                            μ
                            C
                            i
                        
                        
                            C
                            i
                        
                    
                    =
                    0.76
                     
                    μ
                    C
                    i
                    /
                    k
                    g
                    =
                    0.8
                     
                    μ
                    C
                    i
                    /
                    k
                    g
                
            

                
                    
                        
                            130
                             
                            k
                            B
                            q
                        
                        
                            k
                            g
                        
                    
                     
                    x
                     
                    
                        
                            1
                             
                            C
                            i
                        
                        
                            
                                
                                    3.7
                                     
                                    x
                                     
                                    10
                                
                                
                                    7
                                
                            
                             
                            k
                            B
                            q
                        
                    
                    x
                    
                        
                            
                                
                                    1
                                     
                                    x
                                     
                                    10
                                
                                
                                    6
                                
                            
                             
                            μ
                            C
                            i
                        
                        
                            C
                            i
                        
                    
                    =
                    3.5
                     
                    μ
                    C
                    i
                    /
                    k
                    g
                
            

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have utilized the dosages of 131I-BC8 antibody at dosages as low as 76 mCi as taught by Matthews in the method taught by Hay, Pagel, and Martin. One of ordinary skill in the art would have been motivated to use the antibody at these doses in order to deliver adequate radiation while avoiding toxic outcomes (Matthews, abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  See MPEP § 2144.05.I.
Alternatively, it would have been obvious to use  225AC as the radiolabel on the BC8 in the method taught by Hay, Pagel, and Martin with dosages ranging from 0.8 μCi/kg to 3.5 μCi/kg as taught by Scheinberg. One of ordinary skill in the art would have been motivated to make this modification in order to take advantage of benefits of 225AC such as the 10 day half-life and 4 alpha particles per decay (Scheinberg, page 20, paragraph 2), which provide a longer-lived and more potent alpha particle therapy (Scheinberg, page 20, paragraph 4), while administering the 225AC at dosages that are known to be effective and safe (Scheinberg, page 13, paragraph 1). 

Regarding claim 35, Hay, Pagel, Martin, Matthews, and Scheinberg teach the method of claim 34 as discussed above. 
Matthews teaches that the dose of 131I-BC8 is labeled with 76-612 mCi 131I (abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  See MPEP § 2144.05.I. 
It is also noted that Pagel teaches that the therapeutic dose of 131I antibody was calculated on a patient by patient basis determined using the biodistribution study and “the Ab was labeled with the amount of 131I calculated to deliver the desired dose to the normal organ estimated to receive the highest dose” (page 5445, right column, paragraph 2). Based on these teachings, it is anticipated that a practitioner utilizing the 131I radiolabeled antibody would determine the dosage on a case by case basis. 

Regarding claim 36, Hay, Pagel, Martin, Matthews, and Scheinberg teach the method of claim 35 as discussed above.
Matthews teaches that the dose of 131I-BC8 is labeled with 76-612 mCi 131I (abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  See MPEP § 2144.05.I. 
It is also noted that Pagel teaches that the therapeutic dose of 131I antibody was calculated on a patient by patient basis determined using the biodistribution study and “the Ab was labeled with the amount of 131I calculated to deliver the desired dose to the normal organ estimated to receive the highest dose” (page 5445, right column, paragraph 2). Based on these teachings, it is anticipated that a practitioner utilizing the 131I radiolabeled antibody would determine the dosage on a case by case basis. 

Regarding claim 37, Hay, Pagel, Martin, Matthews, and Scheinberg teach the method of claim 34 as discussed above.
Pagel further teaches that the radiolabeled antibody is administered in a single dose. Pagel infused a trace amount of 131I-labeled anti-CD45 antibody to determine biodistribution in the immediate patient and based the effective dose from the findings (page 5445, left column, paragraph 5). Following the determination of the effective dose, the patients were given a “scheduled therapy dose” (single dose) infused through an automatic pump from a lead-shielded reservoir (page 2445, right column, paragraph 2).

Regarding claim 38, Hay, Pagel, Martin, Matthews, and Scheinberg teach the method of claim 35 as discussed above.
Pagel further teaches that the radiolabeled antibody is administered in a single dose. Pagel infused a trace amount of 131I-labeled anti-CD45 antibody to determine biodistribution in the immediate patient and based the effective dose from the findings (page 5445, left column, paragraph 5). Following the determination of the effective dose, the patients were given a “scheduled therapy dose” (single dose) infused through an automatic pump from a lead-shielded reservoir (page 2445, right column, paragraph 2).

Regarding claim 39, Hay, Pagel, Martin, Matthews, and Scheinberg teach the method of claim 36 as discussed above.
Pagel further teaches that the radiolabeled antibody is administered in a single dose. Pagel infused a trace amount of 131I-labeled anti-CD45 antibody to determine biodistribution in the immediate patient and based the effective dose from the findings (page 5445, left column, paragraph 5). Following the determination of the effective dose, the patients were given a “scheduled therapy dose” (single dose) infused through an automatic pump from a lead-shielded reservoir (page 2445, right column, paragraph 2).

Regarding claim 40, Hay, Pagel, Martin, Matthews, and Scheinberg teach the method of claim 34 as discussed above.
Hay further teaches the cells expressing the CAR target CD19, CD20, and/or CD22 (page 7, paragraph 1).

Regarding claim 41, Hay, Pagel, Martin, Matthews, and Scheinberg teach the method of claim 35 as discussed above.
Hay further teaches the cells expressing the CAR target CD19, CD20, and/or CD22 (page 7, paragraph 1).

Regarding claim 42, Hay, Pagel, Martin, Matthews, and Scheinberg teach the method of claim 36 as discussed above.
Hay further teaches the cells expressing the CAR target CD19, CD20, and/or CD22 (page 7, paragraph 1).

Regarding claim 43, Hay, Pagel, Martin, Matthews, and Scheinberg teach the method of claim 37 as discussed above.
Hay further teaches the cells expressing the CAR target CD19, CD20, and/or CD22 (page 7, paragraph 1).

Regarding claim 44, Hay, Pagel, Martin, Matthews, and Scheinberg teach the method of claim 38 as discussed above.
Hay further teaches the cells expressing the CAR target CD19, CD20, and/or CD22 (page 7, paragraph 1).

Regarding claim 45, Hay, Pagel, Martin, Matthews, and Scheinberg teach the method of claim 39 as discussed above.
Hay further teaches the cells expressing the CAR target CD19, CD20, and/or CD22 (page 7, paragraph 1).

Response to Arguments
Applicant's arguments filed 25 April 2022 have been fully considered but they are not persuasive. 
	Regarding the rejection of claims 1-4 and 12-16 under 35 USC 103 as being obvious over Hay  in view of Pagel, applicant argues that the presently claimed invention is directed to a method for treating cancer using adoptive cell therapy in which the conditioning regimen explicitly excludes a chemotherapy agent and that amended claim 1 recites that the radiolabeled anti-CD45 antibody is the only lymphodepletion agent administered to the subject. Applicant argues that the originally filed specification provides this embodiment as a solution to the use of highly toxic chemotherapy-based regimens. Applicant further argues that in view of the amendment of claim 1, maintenance of the present rejection would require improperly eviscerating the principle of operation the primary and secondary reference that chemotherapy agents are used in the conditioning regimen. Applicant argues that MPEP2143 VI states that if the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious. Applicant argues that the claims are not obvious over the cited combination of references (response, page 13, paragraph 2). 
	In response to applicant’s arguments, it is first noted that while the original disclosure teaches that the radiolabeled antibody can be used as a replacement for the traditional conditioning regimen which includes chemotherapy (for example, instant specification, page 17, [0083], “radiolabeled anti-CD45 antibody in lieu of the lymphodepleting chemotherapy”; and page 39, [0198], “safer and more effective methods for lymphodepletion (such as the subject methods) are needed to replace the use of non-specific chemotherapy and radiation… the subject CD45-based lymphodepletion method is a safer, targeted and more effective method for depleting lymphocytes”), the original disclosure does not explicitly exclude a chemotherapeutic agent. In fact the disclosure states that lymphodepletion with the radiolabeled CD45 antibody can be combined with traditional lymphodepletion regimens (for example, instant specification, page 32, [0149], “the methods may comprise administration of one or more additional therapeutic agents. Exemplary therapeutic agents include a chemotherapeutic agent, an anti-inflammatory agent, an immunosuppressive, an immunomodulatory agent, or a combination thereof”; page 11, [0035], “administration of an anti-CD45 antibody (e.g., lomab-b) instead of, or in addition to, the standard cytoreduction agents”; Figure 1B, “cytoreduction lomab-b ± chemotherapeutic”). While the claims have been amended to state that the radiolabeled antibody is the only lymphodepletion agent administered to the subject based on the argument that there is a need to replace the highly toxic chemotherapy-based regimen, the need for more safe and targeted regimens was well established in the art prior to the effective filing date of the claimed invention. For example, while Pagel teaches a combined use of chemotherapy agents and radiolabeled anti-CD45 antibody for lymphodepletion, Pagel teaches that the use of radiolabeled antibodies is being used because the use of traditional approaches is associated with higher mortalities. Pagel is using targeted radiation approaches in order to target the treatments directly to the cancer sites while avoiding normal organs such as liver, lung, kidneys, and mucous membranes. By doing so, Pagel teaches that relapse might be decreased without excessive toxicity (Pagel, page 2184, paragraph bridging left and right column).
	While applicant argues that the proposed modification or combination of the prior arts would change the principle of operation by including chemotherapy agents in the regimen, the combination does not change the principle of operation taught by the art references which is lymphodepletion of patients prior to cell therapy using safe and effective methods.  Furthermore, the prior art addresses this combination. For example the newly sited art Matthews, D.C., Martin, P.J., et al (1999) Marrow Ablative and Immunosuppressive Effects of 131I-Anti-CD45 Antibody in Congenic and H2-Mismatched Murine Transplant Models Blood 93(2); 737-745 (herein Martin), teaches that in the initial clinical studies treatment with the radiolabeled antibody was combined with standard preparative regimens containing cyclophosphamide and either TBI or busulfan because it was unknown whether the relatively low dose radiation delivered by the antibody would have sufficient antileukemic efficacy to prevent relapse and sufficient immunosuppressive activity to prevent rejection of allogeneic marrow (page 737, left column, paragraph 2). Martin further teaches that the motivation of using radiolabeled antibodies as a lymphodepletion agent is the toxicity of preparative regimens (page 737, left column, paragraph 1). Martin studied the use of the radiolabeled antibody alone with and without external beam TBI to evaluate its efficacy as a singular treatment for lymphodepletion (page 737, right column, paragraph 2) and determined that it was feasible to implement radiolabeled antibodies as a lymphodepletion method in place of and without traditional chemotherapeutic regimens (page 744, left column, paragraph 2). 
	The teachings of Martin demonstrate that the teachings of Pagel could be applied with or without the use of chemotherapeutic agents and still be an effective lymphodepletion regimen prior to cell therapy. As Hay demonstrates the importance of lymphodepletion prior to CAR T cell therapy and Pagel and Martin demonstrate the motivation to use safer and less toxic methods of lymphodepletion leading to the use of radiolabeled antibodies (particularly CD45 antibodies), the key aspects of the instantly claimed invention are known and established in the art prior to the effective filing date of the claimed invention.

	Regarding the rejections of claims 5 and 6 under 35 USC 103 as being obvious over Hay in view of Pagel and in further view of Matthews, applicant argues that the rejection of the claims is overcome (response page 13, (B.) through page 14 line 1). Applicant states that Hay, Pagel, and Matthews each teach use of conditioning/lymphodepletion regimens including chemotherapy agents. Applicant argues that claims 5 and 6 are non-obvious over the cited combination of references for the same reasons discussed above (response, page 14, paragraph 2).
	As discussed above, while Hay, Pagel, and Matthews teach the use of conditioning/lymphodepletion regimens including chemotherapeutic agents, the prior art references were motivated to used safer and less toxic regiments for conditioning/lymphodepletion regimens (Pagel, page 2184, paragraph bridging left and right column; Matthews, abstract, lines 1-4) which is why the use of radiolabeled antibodies were used in combination with the traditional treatments. As discussed above, Martin teaches the same motivation to use radiolabeled antibodies as Pagel and Matthews (Martin, page 737, left column, paragraph 1). Martin also teaches that in the initial clinical studies treatment with the radiolabeled antibody was combined with standard preparative regimens containing cyclophosphamide and either TBI or busulfan because it was unknown whether the relatively low dose radiation delivered by the antibody would have sufficient antileukemic efficacy to prevent relapse and sufficient immunosuppressive activity to prevent rejection of allogeneic marrow (page 737, left column, paragraph 2). Martin then demonstrates that it is feasible to implement radiolabeled antibodies as a lymphodepletion method in place of and without traditional chemotherapeutic regimens (page 744, left column, paragraph 2).

Regarding the rejections of claim 7 under 35 USC 103 as being obvious over Hay in view of Pagel and in further view of Scheinberg, applicant argues that the rejection is overcome (response, page 14 (C.)). Applicant argues that Hay and Pagel teach the use of conditioning/lymphodepletion regimens including chemotherapy agents while Scheinberg is silent as to anti-CD45 antibody, CD45 antigen, and conditioning/lymphodepletion for any purpose. Applicant argues that claim 7 is non-obvious over the cited combination of references for the same reasons discussed above (response, page 15, paragraph 1).
The prior art reference Scheinberg is used in the rejection of claim 7 to demonstrate that effective dosages of targeting antibodies radiolabeled with 225Ac were known in the prior to the effective filing date of the claimed invention. It would have been obvious to a skilled artesian to use these dosages as a starting point in the methods taught by the prior as they have been demonstrated to be safe and effective for the treatment of cancer as taught by Scheinberg. Furthermore, it is noted that MPEP 2144.05 II.A. teaches that “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.". 

Regarding the rejection of claim 8 under 35 USC 103 as being obvious over Hay in view of Pagel and in further view of Burke, applicant argues that the rejection is overcome (page 15, (D.)). Applicant argues that Hay, Pagel, and Burke each teach the use of conditioning/lymphodepletion regimens including chemotherapy agents. Applicant also states that the M195 and HuM195 antibodies taught by Burke recognize the CD33 antigen rather than CD45 (paragraph bridging pages 15 and 16). Applicant argues that claim 8 is non-obvious over the cited combination of references for the same reason discussed above (response, page 16, paragraph 2). 
As discussed above, while Hay, Pagel, and Burke teach the use of conditioning/lymphodepletion regimens including chemotherapeutic agents, it is well recognized in the prior art that safer methods of lymphodepletion is needed and that the use of radiolabeled antibodies with and without additional agents can be used to safely accomplish lymphodepletion.
In response to applicant’s argument that the antibodies taught by Burke are anti-CD33 antibodies and not CD45 antibodies, it is noted that Burke teaches that “delivering radioisotopes directly to targeted tumor cells, radioimmunotherapy offers the potential to increase the cytotoxicity of unlabeled antibodies” (page 549, right column, paragraph 4). A skilled artesian would have recognized that the target of the antibody can be tailored to the cancer/cells being targeted, which is common practice in the art as demonstrated in the references sited. Furthermore, it is noted that MPEP 2141.03 I. teaches that "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." 
In the rejection of claim 8, the reference Burke is introduced to demonstrate that the pharmacokinetics of the 131I radiolabel is established in the art. A skilled artesian would have known that the half-life of the radiolabel would be the same regardless of the antibody target that is used and modified the lymphodepletion and CAR therapy accordingly to avoid injuring the transferred cells as taught by Burke (page 555, left column, paragraph 1). 

Regarding the rejection of claims 9 and 10 under 35 USC 103 as being obvious over Hay in view of Pagel and in further view of Storb, applicant argues that the rejection is overcome (page 16 (E.)). Applicant argues that Hay, Pagel, and Storb each teach the use of conditioning/lymphodepletion regimens including chemotherapy agents (response, paragraph bridging pages 16 and 17). Applicant argues that claims 9 and 10 are non-obvious over the cited combination of references for the same reason discussed above (response, page 17, paragraph 1). 
As discussed above, while Hay, Pagel, and Storb teach the use of conditioning/lymphodepletion regimens including chemotherapeutic agents, it is well recognized in the prior art that safer methods of lymphodepletion is needed and that the use of radiolabeled antibodies with and without additional agents can be used to safely accomplish lymphodepletion.

Regarding the rejection of claim 11 under 35 USC 103 as being obvious over Hay in view of Pagel and in further view of Parlak, applicant argues that the rejection is overcome (page 17 (F.)). Applicant argues that Hay and Pagel teach the use of conditioning/lymphodepletion regimens including chemotherapy agents and Parlak is silent as to anti-CD45 antibody, CD45 antigen, and conditioning/lymphodepletion regimens. Applicant argues that claim 11 is non-obvious over the cited combination of references for the same reason discussed above.
As discussed above, while Hay, and Pagel teach the use of conditioning/lymphodepletion regimens including chemotherapeutic agents, it is well recognized in the prior art that safer methods of lymphodepletion is needed and that the use of radiolabeled antibodies with and without additional agents can be used to safely accomplish lymphodepletion.
In response to applicant’s argument that Parlak is silent to anti-CD45 antibody, CD45 antigen, and conditioning/lymphodepletion regiments, the reference of Parlak is used to demonstrate that safe radiation doses to the bone marrow were known in the art prior to the effective filing date of the claimed invention. As Parlak teaches that bone marrow dosimetry is used to predict the level of toxicity from radionuclide therapy allowing one to deliver the most efficient therapy with a minimum level of adverse effects for patients and that the bone marrow is commonly the dose-limiting tissue for radionuclide therapy, it would be obvious to one of ordinary skill in the art to follow these teachings regardless the targeting antibody as these factors would not change the effect of the radionuclide on the bone marrow. 

Regarding the rejection of claim 17 under 35 USC 103 as being obvious over Hay in view of Pagel and in further view of Ren, applicant argues that the rejection of the claim is overcome (page 18, (G.)). Applicant argues that Hay and Pagel each teach the use of conditioning/lymphodepletion regimens including chemotherapy agents. Applicant further argues that Ren is relied upon as teaching CAR-T cells genetically modified to fail to express a checkpoint inhibitor, but does not teach or even remotely suggest anything about radiolabeled anti-CD45 antibody or CD45 antigen in a conditioning regimen or as a sole conditioning agent. Applicant argues that claim 17 is non-obvious over the cited combination of references for the same reasons discussed above (response, page 19, paragraph 2).
As discussed above, while Hay, and Pagel teach the use of conditioning/lymphodepletion regimens including chemotherapeutic agents, it is well recognized in the prior art that safer methods of lymphodepletion is needed and that the use of radiolabeled antibodies with and without additional agents can be used to safely accomplish lymphodepletion.
The reference Ren is introduced in the rejection of claim 17 in order to demonstrate that gene-edited CAR-T cells that have been modified in a way that they fail to express at least one checkpoint receptor were known in the art prior to the effective filing date of the claimed invention. It is further noted that Ren teaches that the ability of HLA-I-T cells allo-stimulation was markedly reduced, it was not completely diminished due to the activation of NK cells in the absence of HLA-1. Lymphodepletion, via chemotherapy, or using NK cell-specific antibody to deplete most of the NK cells could potentially avoid or reduce NK mediated rejection of transferred HLA-I T cells (page 2264, right column, paragraph 3). Based on this, Ren is teaching that by using a conditioning/lymphodepletion regimen, particularly one that targets a specific type of cell, the treatment with the gene modified cells could be improved. As lymphodepletion/conditioning is common practice in the field of adoptive therapy (as demonstrated by the references sited) it would have been obvious to a skilled artesian to include a conditioning step when using the gene-edited T cells taught by Ren. Furthermore, based on the teachings of Martin and Matthews, it would be obvious to a skilled artesian to use a radiolabeled antibody as the method of lymphodepletion.

Regarding the rejection of claims 18-20 and 22 under 35 USC 103 as being obvious over Hay in view of Pagel and in further view of Gardner, applicant argues that the rejection of the claim is overcome (page 19, (H.)). Applicant argues that Hay, Pagel, and Gardner each teach the use of conditioning/lymphodepletion regimens including chemotherapy agents. Applicant further argues that claims 18-20 and 22 are non-obvious over the cited combination of references for the same reasons discussed above (response, page 20, paragraph 2). 
As discussed above, while Hay, Pagel, and Gardner teach the use of conditioning/lymphodepletion regimens including chemotherapeutic agents, it is well recognized in the prior art that safer methods of lymphodepletion is needed and that the use of radiolabeled antibodies with and without additional agents can be used to safely accomplish lymphodepletion.




Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY L BUTTICE whose telephone number is (571)270-5049. The examiner can normally be reached M-Th 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREY L BUTTICE/Examiner, Art Unit 1647                                                                                                                                                                                                        /JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647